Citation Nr: 1443302	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ankylosing spondylitis of the cervical spine and sacroiliac joints.  

2.  Entitlement to service connection for ankylosing spondylitis of the cervical spine and sacroiliac joints.  

3.  Entitlement to a total disability evaluation based upon individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to January 1963 and from August 1964 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in which the RO, among other things, granted service connection for ankylosing spondylitis of the lumbar spine on the basis of aggravation.  That same rating decision denied entitlement to service connection for ankylosing spondylitis of the cervical spine and sacroiliac joints, as well as entitlement to a total disability evaluation based on individual unemployability.  As reflected on the cover page, the Veteran appealed the denial of service connection for ankylosing spondylitis of the cervical spine and sacroiliac joints as well as the denial of entitlement to individual unemployability.  

The Veteran testified at a Travel Board hearing before the undersigned; a transcript is of record.  Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless files shows additional relevant documents.  The Veteran has submitted new evidence to the Board and has waived Agency of Original Jurisdiction (AOJ) review of that evidence.  38 C.F.R. § 20.1304(c) (2013).  

The issues of entitlement to service connection for upper and lower extremity radiculopathy and entitlement to restoration of competency to handle disbursement of funds have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2012). 

The issue of entitlement to a total disability evaluation based upon individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 1985 decision, the Board denied entitlement to service connection for ankylosing spondylitis.  

2.  Evidence received subsequent to the February 1985 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for ankylosing spondylitis.  

3.  The evidence is at least evenly balanced as to whether ankylosing spondylitis first manifested during the Veteran's active duty service.   


CONCLUSIONS OF LAW

1.  The February 1985 Board decision denying entitlement to service connection for ankylosing spondylitis is final.  New and material evidence has been presented to reopen the claim of entitlement to service connection for ankylosing spondylitis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, ankylosing spondylitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination as to the issues decided herein, no discussion of compliance with VA's duties to notify and assist is necessary.  

Generally, a Board decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is set forth at 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Prior to reaching the merits of the claim, the Board must first determine if it has jurisdiction to do so by determining if the claim may be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The claim of entitlement to service connection for ankylosing spondylitis was denied by the Board in February 1985 because ankylosing spondylitis was not demonstrated in service.  Since that decision, VA has received evidence suggesting that the Veteran's in-service back pain and diagnosed muscle strain were actually the early manifestations of ankylosing spondylitis (see February 2008 letter from Dr. E.S.A. and January 2008 letter from Dr. D.L.S.).  As such, the evidence raises a reasonable possibility of substantiating the claim, and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that the regulation creates a low threshold, "enabling rather than precluding reopening").

Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Beginning with the second element, the Board finds that ankylosing spondylitis manifested in service.  A January 2008 letter from Dr. D.L.S., a rheumatologist, explains that ankylosing spondylitis "starts and develops at an early age - usually late teens or early 20s."  Dr. D.L.S. opines that the Veteran had the symptoms and signs of ankylosing spondylitis in service, noting that in-service lumbar and cervical strain was in reality ankylosing spondylitis features.  Similarly, in a February 2008 letter, Dr. E.S.A., who has been the Veteran's primary care provider since about 1996 (see Hearing Transcript at 4), opined that it is likely that in-service diagnoses of lumbar and cervical strain were actually the early manifestations of ankylosing spondylitis.  She explains that the nature of ankylosing spondylitis "is such that it begins in early adulthood (late teens, early 20's) and almost never begins after the age of 30."  Therefore, she notes that "it is clear that this disease was present during the period of [the Veteran's] military service and was just not correctly diagnosed."  The record reveals that the Veteran served from the ages of 18-21 and 23-34.  See, e.g., Hearing Transcript at 5.  

The Board notes that Drs. D.L.S. and E.L.A. did not review the Veteran's claims file in conjunction with their opinions.  This is not, however, in and of itself a reason to discount their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, although the Veteran's relevant service treatment records do not document a cervical strain, they do include notations of:  back pain in August 1967; a May 1969 notation that the appellant was experiencing pain following a fall on his hip, with an impression of a probable contusion; and a January 1975 complaint of back pain located at L5 and radiating across the back, with an impression of muscle strain.  Given that one muscle strain associated with the back was documented in service, and that the opinions of Drs. D.L.S. and E.L.A. are additionally based largely on the nature of ankylosing spondylitis and its expected time of onset, which is explained in detail, the opinions are still entitled to significant probative value.  

In a November 2008 report and a February 2009 addendum, a VA examiner, a certified physician assistant, opined that lumbar spine strain, for which service connection is established, is related to ankylosing spondylitis by aggravation.  The examiner states that ankylosing spondylitis is a "genetic inherited disorder," which would not be caused by a low back injury, because it is a "rheumatological type disorder."  The examiner observed that "the natural progression of the ankylosing spine from the sacrum to the neck would not be manifested at an early onset."  The examiner did not specifically opine as to whether in-service back or hip pain were early manifestations of ankylosing spondylitis.  

The Board finds that the evidence is at least evenly balanced as to whether the Veteran's ankylosing spondylitis first manifested in service.  Resolving reasonable doubt in the Veteran's favor, ankylosing spondylitis manifested in service, and the second element of service connection is met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Because the November 2008 VA examination and February 2009 addendum raise a question as to whether the claimed disorder is congenital, and by extension whether it preexisted service, the Board will address these issues.  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In this case, although asymptomatic moderate kyphosis was noted on the December 1959 entrance examination, ankylosing spondylitis was not noted; additionally, the August 1964 entrance examination reported a normal spine and no defects were noted.  Therefore, for the purposes of the claimed disorder, the Veteran is presumed to have been in sound condition upon entry into service.  Id. 

The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id.; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  While generally the presumption of soundness applies where congenital conditions are not noted at entry, the presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing 38 C.F.R. § 3.303(c) and Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects)). 

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990).  In attempting to differentiate the categories, the General Counsel noted that "the term 'defects,' viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" "referred to a condition considered capable of improving or deteriorating."  Id.  "Service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service."  VAOPGCPREC 67-90.

The Board finds that the evidence of record establishes that the Veteran's ankylosing spondylitis is a disease, not a defect.  For example, in the February 2009 addendum, the VA examiner observed that ankylosing spondylitis is a "genetic inherited disorder" and that "the natural progression of the ankylosing spine from the sacrum to the neck would not be manifested at an early onset."  This observation shows that ankylosing spondylitis is a condition that deteriorates, rather than an inherent abnormality that is more or less stationary.  Additionally, both Dr. D.L.S. and Dr. E.S.A. refer to ankylosing spondylitis as a disease.  Therefore, the presumption of soundness applies.  

Next, the Board finds that it has not been established by clear and unmistakable evidence that ankylosing spondylitis existed prior to service, and therefore the presumption of soundness is not rebutted.  See VAOPGCPREC 67-90 ("The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.").  In his December 1959 report of medical history, the Veteran denied having ever had swollen or painful joints, arthritis or rheumatism, and bone, joint, or other deformity.  Additionally, as noted above, only kyphosis was noted on the Veteran's first entrance examination, and the second entrance examination showed no spine defects.  Finally, manifestation in service is consistent with the statements of Drs. D.L.S. and E.S.A. regarding the usual age at onset of symptoms of ankylosing spondylitis.  

As the presumption of soundness has not been rebutted, the element regarding in-service incurrence of a disease has been met.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  The evidence clearly establishes that the Veteran has a present disability resulting from ankylosing spondylosis of the cervical spine and sacroiliac joints.  See, e.g., October 2012 VA treatment records; November 2008 VA examination report.  As to the third element, a nexus between the present disability and the disease incurred in service, the competent medical evidence of record demonstrates that the Veteran's current cervical ankylosing spondylitis and ankylosis of the sacroiliac joints is related to the in-service manifestation of ankylosing spondylitis, whether or not symptoms were present in the cervical spine and sacroiliac joints in service.  In the February 2009 addendum, the VA examiner refers to "the natural progression of the ankylosing spine from the sacrum to the neck . . . ."  Additionally, in her February 2008 letter, Dr. E.S.A. clearly states that the Veteran's ankylosing spondylitis has led to ankylosing of his cervical spine and sacroiliac joints.  Accordingly, for the foregoing reasons, service connection for ankylosing spondylitis of the cervical spine and sacroiliac joints is warranted. 


ORDER

The claim of entitlement to service connection for ankylosing spondylitis of the cervical spine and sacroiliac joints is reopened.  

Entitlement to service connection for ankylosing spondylitis of the cervical spine and sacroiliac joints is granted.  


REMAND

The issue of entitlement to a total disability evaluation based upon individual unemployability must be remanded for additional development and examination.  The Veteran has received disability benefits from the Social Security Administration.  Although some medical records that appear to be related to such benefits are of record, the Board finds that further attempts should be made to ensure that complete records are obtained.  Additionally, in light of the above decision an examination is warranted to determine the current severity of the Veteran's service-connected disorders as well as their effect on his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records related to any claim by the Veteran for Social Security disability benefits from the Social Security Administration and associate them with the claims file.  

Obtain any outstanding records of VA treatment for the Veteran's service-connected conditions, as well as any outstanding records related to VA vocational rehabilitation services, and associate them with the claims file.

Ensure that appropriate efforts have been made to obtain records from identified employers, and, if such records are not available, that the Veteran has been properly informed.

If the AOJ cannot locate the identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

2.  The RO must adjudicate the claim of entitlement to service connection for upper and lower extremity radiculopathy, to include secondary to ankylosing spondylitis.  Should this claim be denied the Veteran is informed that the Board may not exercise appellate jurisdiction over the claim in the absence of a timely substantive appeal.    

3.   Thereafter, and after all possible efforts have been exhausted to secure all pertinent records requested, and after any records received have been associated with the claims file, schedule the Veteran for a VA examination to assess the current severity of his service-connected conditions and the impact of such disorders on his ability to work.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file, any Virtual VA and VBMS records, and this Remand have been reviewed.  Any indicated tests or studies should be performed.  The examiner is asked to:

In accordance with the latest worksheets for rating the Veteran's service-connected disorders, provide a detailed review of the Veteran's pertinent medical history, his current complaints, and the nature and extent of each of his service connected disabilities.  

Address the nature of any impairment in the appellant's ability to work due to his various service-connected disabilities.  The examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities alone or in combination prevent him from obtaining and maintaining substantially gainful employment.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that in reaching the above opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  

4.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims file, Virtual VA file, VBMS file, and this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above development and any other indicated development, readjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


